There is no statement of the case on appeal, and no exceptions or assignment of error appear in the record, nor is there anything in the voluminous transcript sent to this Court to show     (303) that either party was dissatisfied with anything that occurred in the progress of the trial, or that any appeal was taken, except the following entry at the close of the judgment: "From the foregoing judgment the plaintiff and defendant appeal; notice waived; bond fixed at $25" and, "it is agreed that either party have until 1 May, 1891, to file *Page 220 
case on appeal and perfect appeal. 4 April, 1891." This agreement is signed by counsel for both sides. Only one transcript is sent up, and there is nothing to indicate whether it is the appeal of the plaintiff or defendant, except the clerk's certificate of deposit of $25 in cash made by the defendant in lieu of an appeal bond. No appeal has been perfected as required by The Code, or in accordance with the agreement of the parties, and the judgment must be affirmed. Mitchell v. Tedder, 108 N.C. 266; S.v. Henry, 104 N.C. 914.
Affirmed.
Cited: Hurley v. Ray, 160 N.C. 379.